Title: Maury Latham & Co. to James Madison, 30 September 1831
From: Latham, Maury
To: Madison, James


                        
                            
                                Sir
                            
                            
                                
                                    Liverpool,
                                
                                30th Septr. 1831.
                            
                        
                        Since our last monthly report, no material change can be stated to have taken place in the Cotten Market; the
                            import, as usual at this season of the year, has been moderate, and since the imposition of the 2/8 d. duty, sufficient has
                            been placed in bond to supply the export demand which has increased—
                        With regard to manufactured goods, we have no comment to make; but the demand for Twist for export has
                            considerably increased
                        The import into the Kingdom amounts to 775.000 bales, including 542.000 from the U. S. against 730.000 and
                            562.000 respectively at this time last year; the export to 53000 against 25.000, and the Stock is 10.000 greater than it
                            then was.
                        The sales during the month have been very extensive attended with some speculation, under an impression that
                            at the present low prices, the article was a desirable investment, In prices there has not been the slightest change for
                            the better—
                        The great bulk of wheat is sold, is at 5 to 5/8; prices which will nett to the shippers, about 6/4 @ 6/2
                            Cents, formerly an idea was prevalent that 8 cents would check the culture; now that idea is generally reduced to 5 cents
                            and even below that——
                        Doubtless the consumption is very great and capable of being extended; but every importer appears alarmed at
                            the extension of the growth of the U. S—
                        The accounts of the Havre markets are also discouraging, and money is very scarce—
                        Flour has become almost unsaleable from the constant decline in the value of Irish Wheat——respectfully yours,
                        
                            
                                Maury Latham & Co
                            
                        
                    